Citation Nr: 0426942	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied increased evaluations for low 
back strain and hypertension. 

The veteran relocated to Mississippi and jurisdiction of his 
claim was assumed by the RO in Jackson, Mississippi.   

The veteran testified in December 2002 at a hearing held 
before the undersigned Acting Veterans Law Judge (VLJ) at the 
RO.   A transcript of that hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that both his lumbar spine disorder and 
his hypertensive disorder are more severe than currently 
evaluated.  

The Board notes that this matter was previously remanded by 
the Board in December 2003 for the purpose of obtaining 
additional evidence to allow proper adjudication of these 
claims.  The remand included directions to obtain VA and 
private medical records of treatment that the veteran had 
testified about in his December 2002 hearing.  Specifically, 
the veteran had testified as to receiving VA treatment in 
Jackson, Mississippi at the time of his hearing, as well as 
private medical records associated with Tricare medical 
coverage.  He indicated that the Tricare records included 
private treatment from a Dr. Wells located in Bruce, 
Mississippi, but indicated that he would be switching to a 
physician located in Winona, Mississippi.  

The file only contains some records from a Dr. Wells showing 
treatment between August 2001 and October 2002.  It does not 
appear that an attempt has been made to obtain the recent VA 
treatment records or any additional Tricare records including 
any from Winona, Mississippi.

Where the remand orders of the Board or the United States 
Court of Appeals for Veterans Claims are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, the Board's 
December 2003 remand was not complied with in that VA and 
private records that were requested in the remand order were 
not obtained.

Furthermore, the Board notes that the findings of the April 
2004 VA examination that was conducted pursuant to the 
Board's prior remand instructions now indicates that the 
veteran's lumbar spine disorder includes degenerative disc 
disease and degenerative joint disease.  To date, the lumbar 
spine claim has only been adjudicated under the old criteria 
for lumbosacral strain; here, 38 C.F.R. § 4.71a; Diagnostic 
Code 5295.  The claim should be readjudicated to include 
consideration of the criteria for intervertebral disc 
syndrome, 38 C.F.R. § 4.71a; Diagnostic Code 5293, to include 
the criteria for this both prior to and after the revisions 
of this criteria effective September 23, 2002, and the new 
criteria for evaluating diseases and injuries of the spine, 
effective September 26, 2003.

The Board regrets that this will cause a delay in its 
consideration of the veteran's claims.

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims for increased evaluations for 
low back strain and hypertension and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
Request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
this notification must be incorporated 
into the claims file.  

2.  Obtain the veteran's medical records 
from the VA Medical Center(s) in 
Greenville, Mississippi, for any 
treatment for low back strain and 
hypertension during the period from 
January 1999 to the present.  Please 
obtain following type(s) of records: 
Notes, Discharge Summaries, Consults, 
Vitals, Imaging (X-Ray, MRI, CT scan).

3.  Obtain the medical records from 
Tricare for the low back syndrome and 
hypertension during the period from 1999 
to the present.  Make arrangements to 
obtain all hospital summaries, clinical 
records, and outpatient treatment records 
from all locations including those from 
Dr. Wells located in Bruce, Mississippi, 
but also any records from a private 
medical provider located in Winona, 
Mississippi.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claims.  This should 
include adjudication as to whether an 
increased rating for the lumbar spine is 
warranted under the criteria for 
intervertebral disc syndrome.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the pre September 
23, 2002 Diagnostic Code 5293 and the 
revised Diagnostic Code 5293, and the 
revised criteria for diseases and 
injuries of the spine, effective 
September 26, 2003.  An appropriate 
period of time should be allowed for 
response.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_____________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


